Citation Nr: 0729254	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-24 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy and 
congestive heart failure, claimed as secondary to service-
connected sinus bradycardia, right bundle branch block, and 
left anterior fascicular block.  

2.  Entitlement to an increased evaluation for sinus 
bradycardia, right bundle branch block, and left anterior 
fascicular block, currently rated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from May 1962 to November 
1982.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied an increased evaluation for sinus bradycardia, 
right bundle branch block, and left anterior fascicular 
block; and denied service connection for cardiomyopathy and 
congestive heart failure.  

The Board notes that it has recharacterized the disabilities 
for which service connection is claimed as "cardiomyopathy 
and congestive heart failure conditions," rather than the 
description used by the RO, i.e., "arrhythmia and congestive 
heart failure conditions."  The veteran is already service-
connected for arrhythmias, specifically the sinus 
bradycardia, right bundle branch block, and left anterior 
fascicular block for which he claims entitlement to increased 
evaluation.  This point was noted by the VA examiner at the 
April 2004 VA examination.  The cardiac condition associated 
with the veteran's claimed congestive heart failure is 
cardiomyopathy, not arrhythmia.  There is no prejudice to the 
veteran by this restating of the issue, since the essential 
disability of the service connection claim, and the one which 
the veteran addressed in his claim submitted in February 
2004, is congestive heart failure.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in June 2007.  A 
transcript is contained in the claims folder. 


FINDINGS OF FACT

1.  The veteran's service-connected sinus bradycardia, right 
bundle branch block, and left anterior fascicular block have 
not caused or substantially contributed to the onset of the 
veteran's cardiomyopathy and congestive heart failure 
disorders, and have not aggravated the cardiomyopathy and 
congestive heart failure.  

2.  The veteran's sinus bradycardia, right bundle branch 
block, and left anterior fascicular block are analogous to 
non-disabling atrial fibrillation or to lone atrial 
fibrillation, without resulting impairment in functioning, 
without multiple disabling episodes per year equivalent to 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia.


CONCLUSIONS OF LAW

1.  Neither cardiomyopathy nor congestive heart failure is 
been proximately due to or aggravated by the veteran's 
service-connected sinus bradycardia, right bundle branch 
block, and/or left anterior fascicular block.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.310 (2006).

2.  The criteria for a rating in excess of 10 percent for 
sinus bradycardia, right bundle branch block, and left 
anterior fascicular block have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.104, 
Diagnostic Code 7099-7010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, VCAA notice for the veteran's 
claims for an increased evaluation for sinus bradycardia, 
right bundle branch block, and left anterior fascicular 
block, and for service connection for cardiomyopathy and 
congestive heart failure conditions, was issued in a March 
2004 letter, prior to the appealed July 2004 rating decision 
denying these claims.  Even if VCAA notice is not complete 
until after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).
 
The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In this March 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  The 
letter informed of the bases of review for an increased 
evaluation for sinus bradycardia, right bundle branch block, 
and left anterior fascicular block, and for service 
connection for cardiomyopathy and congestive heart failure 
conditions.  See 38 C.F.R. §§ 3.304(f), 4.114.  Also by these 
letters, the veteran was requested to submit any evidence he 
might have, in furtherance of his claims.  He was also told 
that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  


Further, the March 2004 letter requested that the veteran 
advise of any VA and/or private medical sources of evidence 
pertinent to his claims, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claims.
 
VA and service medical records have been obtained and 
associated with the claims folder.  The veteran has not 
indicated the presence of additional medical records 
pertinent to his claims.  Rather, in an April 2004 submitted 
statement in response to the VCAA letter, the veteran 
informed that he had not provided any information concerning 
private treatment "because ALL the care I have received 
relevant to my claim was provided by VA care providers . . . 
."  (Emphasis in original.)  While an August 2001 VA 
cardiology treatment note informed that the veteran had been 
followed by a private cardiologist and had been referred to 
VA for the first time, strongly suggesting the existence of 
relevant private treatment records, VA cannot coerce the 
veteran into cooperating in the development of his claim.  
The veteran was adequately informed of the importance of 
obtaining all relevant records.  In this regard, the Board 
notes that the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances [where his input is crucial for obtaining 
that assistance]." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) recon. denied, 1 Vet. App. 406 (1991) (per curiam).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Thus, there appears to be no reasonable possibility that 
further efforts will produce records in furtherance of the 
veteran's claims.  

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claims, and did so by 
written submissions, as well as by the Travel Board hearing 
conducted by the undersigned Veterans Law Judge in June 2007.  
There is no indication that the veteran expressed a further 
desire to address his claims which has not been fulfilled.  

The veteran was also afforded a VA examination in April 2004 
to address his claims.  The Board finds that this 
examination, taken together with all the evidence of record, 
is adequate for purposes of Board adjudication.  

By a March 2005 SOC and an October 2006 SOC, the veteran was 
informed of evidence obtained in furtherance of his claims 
and evidence that may yet further his claims.  These "post-
decisional" documents issued subsequent to the issued VCAA 
notice letters meet the requirements for adequate VCAA 
notice.  Mayfield v. Nicholson, supra.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
for compensation are being denied, any such issues are moot.  
Moreover, the veteran, in a statement in support of claim 
dated June 2, 2006, expressly acknowledged receipt of a 
letter in reference to the Dingess decision from the RO.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Laws Governing Claims for Secondary Service Connection
and Increased Evaluation

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310.  Any additional impairment of earning 
capacity resulting from a service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, also warrants compensation.  See Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  When service 
connection is thus established for a secondary disorder, the 
secondary condition is considered a part of the original 
disability. 

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in the present appeal.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In evaluating service-connected disabilities, the Board looks 
to functional impairment, and attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10.

III.  Evidentiary Review and Analysis - 
Secondary Service Connection
and Increased Rating Claims

The veteran contends that his sinus bradycardia, right bundle 
branch block, and left anterior fascicular block have caused 
or significantly contributed to or otherwise aggravated his 
claimed cardiomyopathy and congestive heart failure 
conditions.  

The veteran was afforded a VA examination in April 2004, and 
that examiner opined that the service-connected sinus 
bradycardia, right bundle branch block, and left anterior 
fascicular block have not changed since service, and are 
unrelated to the veteran's claimed cardiomyopathy and 
congestive heart failure conditions.  The veteran contends 
that this VA medical opinion is an insufficient basis for 
denial of the claim, in effect, because he believes VA has a 
burden of proving that there is no possibility of such a 
causal association, and must meet this burden by medical 
opinions clearly backed by medical treatises or studies or 
other expert and specialized medical evidence speaking 
directly to the question at hand.  That contention, however, 
is based upon a misapprehension of the applicable evidentiary 
standards under the law.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, supra; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the evidence 
to be considered must be cognizable for that purpose.  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of lay-
observable disability or symptoms of disability.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The veteran was afforded the VA examination in April 2004 for 
compensation purposes, to address both his service-connected 
sinus bradycardia, right bundle branch block, and left 
anterior fascicular block, and his claimed cardiomyopathy and 
congestive heart failure conditions.  The examiner noted that 
the veteran's sinus bradycardia, right bundle branch block, 
and left anterior fascicular block were detected on EKG in 
service, and that it was not until 1988, several years after 
service, that cardiac enlargement was discovered, when the 
veteran was being treated for a gastrointestinal bleed.  The 
examiner further noted that the veteran had begun having 
symptoms of his cardiomyopathy approximately a year prior to 
the April 2004 examination, initially with shortness of 
breath, but with progressively worsening symptoms.  The 
examiner observed a current EKG showing the veteran's sinus 
bradycardia, right bundle branch block, and left anterior 
fascicular block, all unchanged from that shown in service.  

Treatment records show VA treating physicians in May 2002 and 
April 2003 treatment records assessing that the veteran's 
dilated cardiomyopathy and low ejection fraction were 
probably due to the veteran's previous alcohol consumption.  
A March 2004 VA Bruce protocol stress test medical evaluator 
also expressed that the veteran's excessive weight may have 
been a factor.  Hypertension and hyperlipidemia were also 
conditions in medical records.  However, no medical opinion 
within the claims folder, in treatment or examination 
records, assesses that the veteran's cardiomyopathy and 
congestive heart failure conditions were due to or aggravated 
by his sinus bradycardia, right bundle branch block, and left 
anterior fascicular block.  

The veteran seeks to attribute some portion of his recent 
increase in symptoms, including shortness of breath and 
reduced physical work capacity, to his service-connected 
sinus bradycardia, right bundle branch block, and left 
anterior fascicular block.  However, he provides no medical 
evidence to support this attribution, and such a question of 
attribution of symptoms to one cardiac condition versus 
another is certainly beyond lay capacity, as it is in no way 
subject to untrained, lay observation.  Espiritu; Jandreau.  

The veteran has made various arguments in written statements 
to cast doubt on the thoroughness of the April 2004 VA 
examination, on the certainty or accuracy of the medical 
opinion provided, and on medical basis for that opinion.  
However, absent medical evidence to support his arguments, 
the Board must consider the VA examiner's medical expertise 
more dispositive on any such issues than the lay 
argumentation put forth by the veteran.  Since these 
questions are beyond the veteran's lay knowledge, his 
arguments are not cognizable to discount the value and merit 
of the VA examination and the examiner's findings and 
opinions.  Espiritu.  

The veteran seeks to discount the April 2004 VA examiner's 
conclusion that there has been no change in the veteran's 
service-connected sinus bradycardia, right bundle branch 
block, and left anterior fascicular block from service, but 
the veteran provides no medical evidence to support this.  
The VA examiner, by contrast, prepared an informed medical 
opinion, based upon review of the veteran's medical history 
including current and past EKG records.  The Board has no 
reason to doubt the VA examiner's capacity to evaluate this 
medical evidence and draw a medical conclusion therefrom.  

Absent a change in the veteran's service connection sinus 
bradycardia, right bundle branch block, and left anterior 
fascicular block, the Board finds no basis for an increased 
evaluation from the 10 percent assigned.  Rather, based on 
current and past findings, the condition is appropriately 
rated by analogy to supraventricular arrhythmias under 
Diagnostic Code 7010, a closely related disease in terms of 
functions affected, anatomical localization, and 
symptomatology.  Under that code, where there is permanent 
atrial fibrillation (lone atrial fibrillation), or one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by ECG or 
Holter monitor, a 10 percent rating is assigned.  Where there 
is paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor, a 30 percent rating is assigned.  
C.F.R. § 4.104, Diagnostic Code 7010 (2006).  

Here, the veteran's sinus bradycardia, right bundle branch 
block, and left anterior fascicular block has not been 
documented to have caused any episodes of paroxysmal atrial 
fibrillations or other supraventricular tachycardia, and the 
veteran has not so contended.  Rather, the presence of sinus 
bradycardia, right bundle branch block, and left anterior 
fascicular block, considered as analogous to a lone atrial 
fibrillation, has been assigned a 10 percent evaluation on 
that basis.  

Because no impairment of functioning has been attributed to 
the veteran's sinus bradycardia, right bundle branch block, 
and left anterior fascicular block, other bases of rating the 
disability, including other extra-schedular bases, are not 
indicated.  Under 38 C.F.R. § 3.321(b)(1), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extra-schedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

In the instant case, there is no indication that the veteran 
has been frequently hospitalized for the treatment of his 
service-connected disorder, or that it has caused marked 
interference with his employability.  Therefore,  the Board 
finds no exceptional circumstances in this case that would 
warrant referral for consideration of an extra-schedular 
evaluation.

Accordingly, with the preponderance of the cognizable 
evidence against the presence of increased disability 
attributable to the veteran's service-connected sinus 
bradycardia, right bundle branch block, and left anterior 
fascicular block, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
those service-connected conditions. 

Similarly, the veteran has provided no medical evidence to 
counter the VA examiner's conclusion that the cardiomyopathy 
and congestive heart failure conditions are unrelated to his 
service-connected sinus bradycardia, right bundle branch 
block, and left anterior fascicular block.  In submitted 
statements as well as in testimony before the undersigned, 
the veteran has contended that his service-connected cardiac 
condition and the cardiac condition for which he claims 
entitlement to service connection, must be in some way 
related, and hence he must be entitled to secondary service 
connection for the claimed cardiomyopathy and congestive 
heart failure. 

However, the mere fact that the two sets of conditions are 
associated with the heart or cardiac function is insufficient 
to give rise to any causal association between them.  We 
appreciate the veteran's vigorous self-advocacy and use of 
colorful analogies, but he has not competently addressed the 
medical questions at issue.  With the VA examiner's opinion 
against any causal association - for secondary causality or 
secondary aggravation - to support the secondary service 
connection claim, and in the absence of any contrary 
cognizable (medical) evidence addressing this medical 
question, the preponderance of the evidence is against the 
veteran's claim for service connection for cardiomyopathy and 
congestive heart failure conditions as secondary to sinus 
bradycardia, right bundle branch block, and left anterior 
fascicular block, based on either incurrence or aggravation.  
38 C.F.R. § 3.310; Espiritu. 

Because the preponderance of the evidence is against both 
claims in this case, the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cardiomyopathy and congestive heart 
failure conditions, claimed as secondary to sinus 
bradycardia, right bundle branch block, and left anterior 
fascicular block, is denied.  

An increased evaluation for sinus bradycardia, right bundle 
branch block, and left anterior fascicular block, from the 10 
percent currently assigned, is denied. 



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


